Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000703
                                                          14-AUG-2014
                                                          02:33 PM



                           SCWC-13-0000703

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           GENE WONG,
         Petitioner/Plaintiff-Appellant/Cross-Appellee,

                                 vs.

                    HAWAIIAN AIRLINES, INC.,
         Respondent/Defendant-Appellee/Cross-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000703; CIV. NO. 11-1-2459)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant/Cross-Appellee Gene
Wong’s Application for Writ of Certiorari, filed on June 30,
2014, is hereby accepted and will be scheduled for oral argument.
The parties will be notified by the appellate clerk regarding
scheduling.
          DATED:    Honolulu, Hawai#i, August 14, 2014.
R. Steven Geshell                  /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
C. Michael Heihre
and Allison Mizuo Lee              /s/ Sabrina S. McKenna
for respondent
                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson